Citation Nr: 0739129	
Decision Date: 12/12/07    Archive Date: 12/19/07

DOCKET NO.  03-02 990A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased rating for post-operative 
residuals of lumbar degenerative disc disease, currently 
evaluated as 40 percent disabling.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1952 to 
March 1956 and March 1957 to October 1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Los Angeles, California.  
In March 2004, the veteran testified before a Veterans Law 
Judge (VLJ) at a Board video conference hearing at the RO.  
The VLJ who conducted the hearing subsequently left the 
Board.  Although the veteran is entitled to another Board 
hearing, as discussed below, the veteran has withdrawn his 
appeal. 


FINDING OF FACT

The appellant submitted a written statement in October 2007 
indicating that he wished to withdraw any remaining appellate 
issues.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal 
pertaining to the issue of entitlement to an increased rating 
for post-operative residuals of lumbar degenerative disc 
disease, currently evaluated as 40 percent disabling have 
been met. 38 U.S.C.A. § 7105 (West 2002 and Supp. 2007); 38 
C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal 
pertaining to the issue of service connection for 
degenerative disc disease of the cervical spine have been 
met. 38 U.S.C.A. § 7105 (West 2002 and Supp. 2007); 38 C.F.R. 
§§ 20.202, 20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. § 20.202.  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  

The veteran has withdrawn this appeal as to the issues of 
entitlement to an increased rating for post-operative 
residuals of lumbar degenerative disc disease, currently 
evaluated as 40 percent disabling, and service connection for 
degenerative disc disease of the cervical spine.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration with regard to these issues.  
Accordingly, the Board does not have jurisdiction and these 
issues are dismissed.


ORDER

The appeal for entitlement to an increased rating for post-
operative residuals of lumbar degenerative disc disease, 
currently evaluated as 40 percent disabling, is dismissed.

The appeal for entitlement to service connection for 
degenerative disc disease of the cervical spine is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


